yoo gee

AG 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Ve: (For Offenses Committed On or After November 1, 1987)

Guillermo Ruiz-Torres Case Number: 3:19-mj-24256

 

Robert H Ra xrode

Defendant's Attarkey

REGISTRATION NO. 81176380

 

 

 

 

 

 

 

OCT 28 2019
ae DEFENDANT: aa
SOUTHERN DISTRICT OF CALIFORMIAL
1 was found guilty to count(s) BY DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number(s)
8:1325 — ILLEGAL ENTRY (Misdemeanor) 1

C1 The defendant has been found not guilty on count(s) .
Li Count(s). dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

CO TIME SERVED x 14 days .

Assessment: $10 WAIVED Fine: WAIVED .

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_ the defendant’s possession at the time of arrest upon their deportation or removal.

LC] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 28, 2019
Date of Imposition of Sentence

. | \ exc
Received “A. \Y ( \ | Ky i] Wo

DUSM | } HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | | 3:19-mj-24256

 

 
